          Case 1:20-cv-11028-LTS Document 26 Filed 02/09/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
TYSON J. BENOIT,                    )
                                    )
            Plaintiff,              )
                                    )
v.                                  )   Civil Action No. 20-11028-LTS
                                    )
SEAN P. FAHEY,                      )
                                    )
            Defendant.              )
                                     )

                                              ORDER

                                          February 9, 2021

SOROKIN, J.

       On January 22, 2021, Defendant filed a Motion to Dismiss this case (Doc. No. 23). To

date, Plaintiff has not responded or requested an extension of time to respond. Plaintiff is hereby

ORDERED to respond to the Motion to Dismiss by March 2, 2021 or face dismissal of this case.

       This Court “has inherent power to dismiss case[s] sua sponte for failure to prosecute,” so

as to facilitate “the efficient and expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct.

1885, 1892 (2016) (citing, inter alia, Link v. Wabash R. Co., 370 U.S. 626, 631-32 (1962)).

“Claims that a court has abused its discretion in dismissing a case for . . . failure to prosecute

have not received a sympathetic ear . . . .” Vazquez-Rijos v. Anhang, 654 F.3d 122, 127 (1st Cir.

2011) (citations and internal quotation marks omitted).

       “Moreover, in the federal system the Civil Rules reinforce and augment the inherent

power of district courts to dismiss cases for disregard of judicial orders.” Young v. Gordon, 330

F.3d 76, 81 (1st Cir. 2003) (citing Fed. R. Civ. P. 37(b), 41(b)). “[D]isobedience of court orders

is inimical to the orderly administration of justice and, in and of itself, can constitute extreme


                                                  1
          Case 1:20-cv-11028-LTS Document 26 Filed 02/09/21 Page 2 of 2




misconduct.” Id. (citations omitted). “[A] finding of bad faith is not a condition precedent to

imposing a sanction of dismissal,” and such sanction will be “reviewed only for abuse of

discretion,” with the “sanctioned litigant bear[ing] a weighty burden in attempting to show that

an abuse occurred.” Id. at 81-82 (citations and internal quotation marks omitted).

       Accordingly, the Court ORDERS Plaintiff to file a response to the Motion to Dismiss

by March 2, 2021. If Plaintiff fails to do so, the Court will dismiss this action.

       The Clerk shall mail this Order to Plaintiff’s counsel, in addition to placing it on the

case’s ECF docket.



                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge




                                                 2
